Opinion by
Ekwall, J.
In accordance with stipulation of counsel that the merchandise consists of shredded or grated coconut meat, cooked in sugar sirup and packed in tins, a product of Cuba, similar in all material respects to that the subject of Allied Food Corporation of America v. United States (28 Cust. Ct. 222, C. D. 1412), certain items of the merchandise were held to be nonenumerated manufactured articles, dutiable at 20 percent under paragraph 1558, less the Cuban preferential of 20 percent. Other items entered or withdrawn from warehouse for consumption on or after January 1, 1948, were held dutiable at 16 percent under said paragraph 1558, as modified by the exclusive trade agreement with Cuba (T. D. 51819).